2019 Independent Director Compensation Policy

 

The compensation and benefits for service as a member of the Board of Directors
is determined by our Board of Directors. Directors employed by us or one of our
subsidiaries are not compensated for service on the Board or on any committee of
the Board; however, we reimburse each of our directors for any out-of-pocket
expenses in connection with attending meetings of our Board of Directors and
committees of the Board of Directors. Each of our non-employee directors, other
than Messrs. Khazani, Nia and Kanen are entitled to a fee of $30,000 per year
for his or her service as a director. Members of the Audit Committee, the
Compensation Committee, and the Nominating and Corporate Governance Committee
each receive an additional $7,500, $5,000 and $2,500, respectively, per year for
his or her service on such committee. The chairpersons of the Board, the Audit
Committee, the Compensation Committee, and the Nominating and Corporate
Governance Committee each receive an additional $25,000, $14,500, $5,000, and
$5,000, respectively, per year for his or her service as chairperson for such
committee.

 

In addition, on the date of each annual stockholders meeting, other than Mr.
Kanen each person who has served as an independent member of the Board of
Directors for at least six months before the date of the stockholder meeting
will be granted $50,000 of restricted stock units based on the closing stock
price on the grant date and our Chairman of the Board (provided such Chairman
has served as an independent member of the Board of Directors and Chairman for
at least six months before the date of the stockholder meeting) will be granted
an additional $25,000 of restricted stock units based on the closing price on
the grant date. These restricted stock units will vest in full at the 2020
Annual Meeting of Stockholders, subject to the director’s continuing service on
our Board of Directors. These restricted stock units will also immediately vest
in full upon a change in control of the Company. The restricted stock units are
to be granted under our 2016 Equity Incentive Plan.

 

 



